DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zafiropoulos et al (US 20120189782) in view of Leventis et al (US 20120134909), both  cited in IDS.

Zafiropoulos teaches a method for manufacturing an aerogel film, where a substrate comprises predefined patterns on to which a pre-sol compositions are applied  (see claim 6). For example, the pre-sol composition is applied into spaces, trenches, holes and the like, provided by a photoresist pattern. The pre-sol is gelled and the photoresist is removed to leave behind a pattern of polyimide aerogel structures. These structures can be subsequently capped (see 0043).

Regarding claims 1, 5, 12 and 14, Zafiropoulos discloses that pre-sol composition comprising a polyamic acid pre-sol, a catalyst and a polar, aprotic solvent  (see claim 1).

In reference to claim 3, Zafiropoulos   discloses that the composition may be disposed by any of a number of well-known processes such as, for example, spin coating, curtain coating, slot coating, roller coating, inkjet coating, lithographic coating and dip coating.

In reference to claim 4, Zafiropoulos teaches that drying of the wet gel can be accomplished using a variety of methods to obtain the desired aerogel porosity and structure. In particular, drying via rapid solvent exchange of solvent inside wet gels using supercritical CO2 is known in the art (see 0029).

Regarding claim 10, Zafiropoulos teaches the pre-sol composition comprises at least one alkoxysilane which may optionally be partially hydrolyzed (see claim 7).

Zafiropoulos  fails to teach viscosity and stability of the composition dispensed. 

Leventis teaches  a method of manufacturing a three-dimensional nanostructured polyimide network, comprising steps of mixing an anhydride and an isocyanate in a solvent to form a sol-gel material, applying it to a substrate  and drying the sol-gel material to form the polyimide network (se claim 1).
The  solvent comprises N-methyl-2-pyrrolidone (see claim 2) and the  anhydride is pyromellitic dianhydride  and isocyanate is 4,4′-diisocyanatodiphenylmethane (see claims 3 and4), meeting the limitations of claims 6-9 and 15.
.
Regarding claims 2 and 12, Leventis teaches that sacrificial dehydrating agents (e.g., acetic anhydride/pyridine) are not required for gelation (see 0042).
In reference to claim 11, Leventis teach pyridine as a catalyst (see 0066).
Regarding viscosity values and stability for 4 hours (see claims 1 and 11), Leventis teaches that gel formation (i.e. significant viscosity increase) takes usually 6 h-48 h depending on the formulation.
In reference to viscosity values  of the sol composition, Leventis And Applicant  teach the same concentration range of the same monomers added. In particular, Leventis teaches 10-30% wt. of total solids with Example of 10% wt.  (see 0068), while Applicant discloses 5-15% of total solids (see printed publication at 0086).
Thus, since the composition and the amount of total solids are  equal in both cases, the same sol viscosities are expected. 

The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same viscosity from Leventis’s and Applicant’s  compositions, since they formed from the same monomers at the same concentrations.

Regarding the advantage of dianhydride/diisocyanate (PI-ISO) composition versus traditional polyimide (PI-AMN), Leventis teaches that the  use of isocyanates is cheaper than use of amines from the traditional route (see 0042)
In addition, Leventis discloses that PI-ISO may also be more robust and may shrink less compared to (see 0044).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Leventis’s compositions in Zafiropoulos’s applications, since it has economical, functional and technological advantages. 

Regarding claims 16-18, Zafiropoulos and Leventis do not teach a contact angle claimed. 

However, Leventis teaches such substrates as silicon wafers and indium-tin oxide (see 0073). Zafiropoulos teaches that the pre-sol composition may be applied to a surface such as a silicon wafer which may or may not contain other layers, a dielectric surface, a glass surface and the like. The obtained article may be exposed to all typical processes in the manufacture of electronic devices or semiconductor fabrication (see 0042-0043). 
In turn, Applicant teaches that the substrate may include any of a variety of suitable circuit boards available in the art, including integrated circuits, semiconductor wafers, bumped flip chip wafers, etc. (see printed publication at 0043).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same contact angle from Leventis’s and Applicant’s  compositions, since use the same substrate and use the same polymeric compositing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765